internal_revenue_service number release date index number ------------------------- --------------------------------------------------------- ---------------------------------------------- --------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-141071-08 plr-141072-08 date date legend taxpayer a taxpayer b option u dear -------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ---------------------- ---------------------- ------------------------------- this is in response to your request seeking a ruling regarding substantially_equal_periodic_payments within the meaning of sec_72 of the internal_revenue_code the code facts taxpayer a is a --------- life_insurance_company organized and operated under applicable state law and is a life_insurance_company within the meaning of sec_816 of the code taxpayer b is a ------- life_insurance_company organized and operated under applicable state law and is a life_insurance_company within the meaning of sec_816 a -- --- --------------------------------------------------------------------------- hereafter taxpayer a and taxpayer b are referred to jointly as the taxpayers and the taxpayers join in the filing of a consolidated federal_income_tax return the taxpayers plan to issue non-qualified single premium immediate_annuity contracts the contracts the contracts are available in several different forms including a straight life_annuity a life_annuity with a guarantee period and a life_annuity with various types of refund features in addition the contracts can be payable for a single life or for joint lives and include both a cash withdrawal feature and an acceleration feature plr-141071-08 plr-141072-08 neither the cash withdrawal feature nor the acceleration feature can be exercised by a contract owner if the owner is under age 59½ the payments made under the contracts are generally fixed level periodic_payments unless a contract owner selects option u at the time a contract is issued under option u a contract owner can elect to have the fixed annuity payments increase annually for the life of the contract by a constant percentage equal to or percent if a contract owner makes such an election the percentage chosen cannot be changed after the contract is issued the amount of the single premium paid for a contract is unaffected by whether the contract owner chooses option u rather if the contract owner elects option u the initial payments made under the contract will be lower than if option u is not elected the taxpayers represent that the annuity payments made under the contracts in cases where option u is not elected would be substantially_equal_periodic_payments within the meaning of sec_72 in addition the taxpayers represent that when option u is elected payments made under the contracts pursuant to option u would satisfy the minimum distribution requirement of sec_401 and sec_1_401_a_9_-6 of the income_tax regulations regulations ruling requested the taxpayers request a ruling that payments made under the contracts pursuant to option u are substantially_equal_periodic_payments within the meaning of sec_72 law and analysis sec_72 of the code sets forth rules for the taxation of amounts received under an annuity_contract sec_72 imposes a penalty tax on certain premature or early distributions under annuity_contracts equal to ten percent of the amount that is includible in gross_income the penalty tax under sec_72 will not be imposed however if the distribution satisfies one of the exceptions set forth in sec_72 sec_72 provides that a distribution will not be subject_to the penalty tax if it is part of a series of substantially_equal_periodic_payments not less frequent than annually made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancies of such taxpayer and his designated_beneficiary similarly sec_72 imposes an additional ten percent tax on early distributions from qualified_plans as described in sec_4974 the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 provides that the additional tax under sec_72 shall not apply to distributions which are plr-141071-08 plr-141072-08 part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary q a-12 of notice_89_25 1989_1_cb_662 provided that payments will be considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made according to one of three methods-- the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method notice_89_25 described the first of those methods as follows- payments shall be treated as satisfying sec_72 if the annual payment is determined using a method that would be acceptable for purposes of calculating the minimum distribution required under sec_401 for this purpose the payment may be determined based on the life expectancy of the employee or the joint life and last survivor expectancy of the employee and beneficiary revrul_2002_62 2002_2_cb_710 modified q a-12 of notice_89_25 under sec_3 and of revrul_2002_62 the guidance in revrul_2002_62 replaced the guidance in q a-12 of notice_89_25 for any series of payments commencing on or after date under revrul_2002_62 and q a-12 of notice_89_25 payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with one of three methods-- the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method revrul_2002_62 further describes the three methods described in q a-12 of notice_89_25 revrul_2002_62 describes the required_minimum_distribution method as follows- the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under this method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined for each year if this method is chosen there will not be deemed to be a modification in the series of substantially_equal_periodic_payments even if the amount of payments changes from year to year provided there is not a change to another method of determining the payments plr-141071-08 plr-141072-08 notice_2004_15 2004_1_cb_526 states the irs and treasury believe that because sec_72 and sec_72 were enacted for the same purpose it is appropriate to apply the same methods to determine whether a distribution is part of a series of substantially_equal_periodic_payments notice_2004_15 goes on to conclude therefore taxpayers may use one of the methods set forth in notice_89_25 as modified by revrul_2002_62 to determine whether a distribution from a non-qualified annuity_contract is part of a series of substantially_equal_periodic_payments under sec_72 the taxpayers in this case quote from q a-12 of notice_89_25 to argue that payments which are determined using a method that would be acceptable for purposes of calculating the minimum distribution required under sec_401 are substantially_equal_periodic_payments the taxpayers then rely on regulations under sec_401 that provide that certain annually increasing annuity payments to people over age 70½ will satisfy the requirements of sec_401 the taxpayers’ argument disregards revrul_2002_62 which replaced the guidance provided in q a-12 of notice_89_25 with a more detailed description of the three methods than the description provided in q a-12 of notice_89_25 revrul_2002_62 makes it clear that the required_minimum_distribution method involves an annual recalculation of the payments determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under this method the annual payments may increase or decrease based on the account balance and the remaining life expectancy from the chosen table in contrast the annual payments under the contracts with option u would automatically increase by a fixed percentage over the prior year’s payments rather than increase or decrease based on the account balance and the remaining life expectancy from the chosen table thus the payments under the contracts with option u would not be determined using the required_minimum_distribution method described in revrul_2002_62 and notice_89_25 the description of the required_minimum_distribution method in revrul_2002_62 states that it is one of the methods described in q a-12 of notice_89_25 thus we believe revrul_2002_62 merely provides further explanation of the required_minimum_distribution method described in notice_89_25 however to the extent that the two descriptions of the method might vary the description in revrul_2002_62 controls the taxpayers raise an alternative argument based on the legislative_history of the tax_reform_act_of_1986 h_r p l which suggests that a stream of payments under a defined contribution or defined_benefit_plan will not fail to be substantially equal solely because the payments vary on account of certain cost_of_living_adjustments see eg s rep no pincite however the annual increase in payment plr-141071-08 plr-141072-08 amounts provided under option u is at a fixed rate chosen by a contract owner therefore the series of payments provided under option u do not vary on account of cost_of_living_adjustments holding payments made under the contracts pursuant to option u are not substantially_equal_periodic_payments within the meaning of sec_72 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s donald j drees jr senior technician reviewer branch financial institutions products
